Citation Nr: 1734547	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium (hereinafter "left eye disability"), to include solely based on visual field defect.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2013 the Board remanded the Veteran's claim for further development.

An April 2016 Board decision granted an increased 20 percent rating for the Veteran's service-connected left eye disability, rated based on loss of visual acuity (DC 6077).  The Board also remanded entitlement to an evaluation in excess of 20 percent, directing that visual field test results using a Goldmann Perimeter Chart be obtained so that entitlement to a higher rating could be considered for the left eye disability if rated based on visual field defect (DC 6080) rather than visual acuity.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.   The decision addressing acuity is final.  The AOJ should review the recent record  addressing acuity.


This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's left eye disability is manifested by a concentric contraction of visual field with a remaining field of 43 to 54 degrees.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's left eye disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.76a-4.84a, Diagnostic Code 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an April 2008 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has not identified any outstanding VA or private treatment records for VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was provided with VA examinations in May 2008, August 2008 (with an October 2008 addendum), November 2013 (with an October 2016 addendum), and March 2017.  The Board acknowledges that the May 2008 VA examination report did not provide visual field testing results using a Goldmann Perimeter Chart.  The Board finds that the August 2008, November 2013, and March 2017 VA examination reports, taken together with the October 2008 and October 2016 addendums, are thorough and adequate upon which to rate the Veteran's disability.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.

In April 2016, the Board granted a 20 percent rating for the Veteran's left eye disability, rated based on central visual acuity, and remanded entitlement to a rating in excess of 20 percent so that visual field testing using a Goldmann Perimeter Chart could be obtained.  Subsequently, visual field defect results using a Goldmann Perimeter Chart were provided in October 2016 and March 2017.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Here a uniform evaluation is warranted.

The Board notes that the criteria for rating disabilities of the eye were amended for all claims received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  In this case, because the Veteran's claim for an increase was received in March 2008, the revised rating criteria are not for application.

Prior to December 2008, old Diagnostic Code 6080, field vision, impairment of, provides a 10 percent rating for unilateral concentric contraction of the visual fields to 60 degrees but not to 45 degrees; or each affected eye with that level of visual field impairment can be rated as equivalent to visual acuity of 20/50 (6/15).  A 10 percent rating is provided for unilateral concentric contraction of the visual fields of 45 degrees but not to 30 degrees; or each affected eye with that level of visual field impairment can be rated as equivalent to visual acuity of 20/70 (6/21).  A 10 percent rating is provided for unilateral concentric contraction of visual fields to 30 degrees but not to 15 degrees; or each affected eye with that level of visual field impairment can be rated as equivalent to visual acuity of 20/100.  A 20 percent rating is provided for unilateral concentric contraction of the visual fields to 15 degrees but not to 5 degrees is rated as 20 percent disabling; or each affected eye with that level of visual field impairment can be rated as equivalent to visual acuity of 20/200.  A 30 percent rating is provided for unilateral concentric contraction of the visual fields to 5 degrees; or each affected eye with that level of visual field impairment can be rated as equivalent to visual acuity of 5/200.  Unilateral loss of temporal half is rated as 10 percent disabling, or rated as 20/70 (6/21).  Unilateral loss of nasal half is rated as 10 percent disabling, or as 20/50 (6/15).  Homonymous hemianopsia is provided a 30 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).

Demonstrable pathology commensurate with the functional loss will be required.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) (2007).  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III.  The degrees lost are then added together to determine total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2007).

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2007).

Prior to the amendments to the eye rating criteria in December 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081 (2007) ("Note:  Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.").  Under the new rating criteria, effective for claims filed on or after December 10, 2008, separate evaluations for loss of visual acuity and visual field defect are permissible  See 38 C.F.R. § 4.77(c) (2016) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").  The Board notes that the instant claim was filed in March 2008.  As such, a separate rating for visual field defect cannot be awarded.

By way of background, the April 2016 Board decision granted an increased 20 percent rating under old Diagnostic Code 6077 for the Veteran's service-connected left eye disability, rated based on loss of central visual acuity.  The Board remanded the issue of entitlement to an evaluation in excess of 20 percent for further development.  The Board directed that visual field test results using a Goldman Perimeter Chart be obtained from the November 2013 VA examiner, or a new examiner, so as to allow for consideration of entitlement to a higher rating based solely on visual field defect.

As noted above, old Diagnostic Code 6080, field vision, impairment of, provides for evaluation as either loss of central visual acuity, or as impairment of field vision, but not both.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081, Note (2007).

Subsequently, the Veteran was afforded a March 2017 VA examination, including visual field testing using a Goldman Perimeter Chart.  The examiner noted diagnoses of left eye traumatic macular scar with poor vision, and left eye traumatic glaucoma.  The examiner noted that a recent February 2017 VA treatment record showed that testing at that time revealed visual acuity of 20/20 in the right eye, and 20/200 in the left eye.  At the time of the March 2017 VA examination, vision testing revealed visual acuity with correction of 20/40 or better in the right eye, and 10/200 in the left eye.  No anatomical loss of either eye, no vision limited to light perception only, no blindness, and no diplopia were found.  Visual field testing was performed, including using a Goldmann Perimeter Chart (III/4e), and the VA examiner opined that the Veteran has no visual field defect, no contraction of a visual field, no loss of a visual field, and no scotoma.  

At the same time, the Board acknowledges that a comparison of the March 2017 VA examiner's Goldmann Perimeter Chart to the normal visual field degrees listed in 38 C.F.R. § 4.76a, Table III, computes to an average concentric contraction of 52 degrees.  Specifically, the losses of visual fields in the left eye were as follows:  5 degrees temporally, 15 degrees down temporally, down, down nasally, and nasally, 0 degrees up nasally, 10 degrees up, and 5 degrees up temporally.  The total visual field loss was 80 degrees, and the remaining visual field was 420 degrees (500 - 80).  420 degrees divided by eight equals an average concentric contraction of 52 degrees (420 / 8 = 52), which 52 degrees corresponds to a 10 percent rating under Diagnostic Code 6080, which is less than the presently assigned 20 percent rating.  See 38 C.F.R. §§ 4.76a, 4.84a.

The Board also acknowledges prior VA examinations performed in May 2008, August 2008 (with an October 2008 addendum), and November 2013 (with an October 2016 addendum).  

The May 2008 VA examination report does not include any visual field test results using a Goldmann Perimeter Chart.

The August 2008 VA examination report did not include visual field test results using a Goldmann Perimeter Chart.  An October 2008 addendum shows that visual field testing using a Goldmann Chart was performed.  Reviewing the Goldmann Perimeter Chart itself, the loss of visual fields were as follows:  30 degrees temporally, 35 degrees down temporally, 20 degrees down, 10 degrees down nasally, 25 degrees nasally, 20 degrees up nasally, 10 degrees up, and 10 degrees up temporally.  The total visual field loss was 160 degrees, and the remaining visual field was 340 degrees (500 - 160).  340 degrees divided by eight equals an average concentric contraction of 43 degrees, which 43 degrees corresponds to a 10 percent rating under Diagnostic Code 6080, which again is less than the presently assigned 20 percent rating.  See 38 C.F.R. §§ 4.76a, 4.84a.

The November 2013 VA examination report did not include visual field test results using a Goldmann Perimeter Chart.  An October 2016 addendum shows that visual field testing using a Goldmann Chart was completed (in October 2016).  The loss of visual fields in the left eye were interpreted by the VA examiner and listed as follows:  0 degrees temporally, 15 degrees down temporally, down, down nasally, and nasally, 0 degrees up nasally, 10 degrees up, and 0 degrees up temporally.  The total visual field loss was 70 degrees, and the remaining visual field was 430 degrees (500 - 70).  430 degrees divided by eight equals an average concentric contraction of 54 degrees, which 54 degrees corresponds to a 10 percent rating under Diagnostic Code 6080, which again is less than the presently assigned 20 percent rating.  See 38 C.F.R. §§ 4.76a, 4.84a.

The Board has also reviewed all of the other medical evidence of record, including VA and private treatment records, which does not include any visual field test results using Goldmann Perimeter Charts.

As shown above, rating the Veteran's left eye disability based solely on visual field defect would only entitle him to a 10 percent rating under Diagnostic Code 6080, which is less than the presently assigned 20 percent rating based instead on central visual acuity under Diagnostic Code 6077.  See 38 C.F.R. § 4.84a (2007).  The Board notes again that old Diagnostic Code 6080 provides for evaluating as either loss of central visual acuity, or as impairment of field vision, but not both.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081, Note (2007).  Therefore, the Board concludes that the preponderance of the evidence is against finding that the criteria for an evaluation in excess of 20 percent for the Veteran's left eye disability based solely on visual field defect have been met or approximated.

As a final matter, the Board notes that because no blindness, light perception only, or concentric contraction of the field of vision greater than 5 degrees bilaterally, is shown, entitlement to special monthly compensation is not warranted under 38 U.S.C.A. § 1114(k), (l), or (m).  See also 38 C.F.R. § 3.350 (a)(4), (b), and (c).

In summary, the Board concludes that  entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected left eye disability is not warranted. 


ORDER

An evaluation in excess of 20 percent for a left eye disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


